FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITE HERE LOCAL 30,                    No. 21-55017
               Plaintiff-Appellee,
                                          D.C. No.
                v.                     3:20-cv-01006-
                                          W-DEB
SYCUAN BAND OF THE KUMEYAAY
NATION,
            Defendant-Appellant.          OPINION

     Appeal from the United States District Court
       for the Southern District of California
     Thomas J. Whelan, District Judge, Presiding

       Argued and Submitted January 10, 2022
                Pasadena, California

                 Filed May 20, 2022

Before: A. WALLACE TASHIMA, MILAN D. SMITH,
     JR., and PAUL J. WATFORD, Circuit Judges.

         Opinion by Judge Milan D. Smith, Jr.
2          UNITE HERE LOCAL 30 V. SYCUAN BAND

                          SUMMARY *


        Labor Law / Arbitration / Indian Gaming
                    Regulatory Act

    The panel affirmed the district court’s judgment on the
pleadings in favor of labor union Unite Here Local 30 and
the district court’s dismissal of a counterclaim brought by
the Sycuan Band of the Kumeyaay Nation, a federally
recognized Indian tribe.

    The union brought suit to compel arbitration of its
allegation that Sycuan violated the labor provisions of the
parties’ contract respecting the operation of a casino.
Sycuan opposed arbitration principally because it believed
that federal labor law preempted its contract with the State
of California that had required it to enter into the contract
with Unite Here. In its counterclaim, Sycuan sought a
declaratory judgment that federal law preempted the labor
organizing provisions of its contract with California, a
gaming compact governed by the Indian Gaming Regulatory
Act. These provisions required Sycuan to adopt and
maintain a Tribal Labor Relations Ordinance (TLRO), which
set forth the parties’ agreement about specific labor rights
for casino employees and included an arbitration provision.
Unite Here alleged that Sycuan violated the TLRO by
refusing the union’s demands regarding its intention to
organize the casino employees.

    The panel held that the district court had original
jurisdiction over Unite Here’s claims pursuant to 28 U.S.C.
    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
          UNITE HERE LOCAL 30 V. SYCUAN BAND                  3

§ 1331 and 29 U.S.C. § 185. The panel held that the district
court had supplemental, but not original, jurisdiction over
Sycuan’s counterclaim because the Declaratory Judgment
Act does not confer jurisdiction, and § 301 of the Labor
Management Relations Act could not confer federal question
jurisdiction because Sycuan’s challenge was to the
agreement between Sycuan and the State of California,
rather than to a contract between an employer and a labor
organization. The panel held that the district court did not
abuse its discretion in declining to exercise its supplemental
jurisdiction because adjudicating the counterclaim in federal
court would interfere with the arbitrator’s authority. The
panel concluded that the district court was correct that the
arbitrator should decide issues of contract validity, and the
counterclaim rested on an issue of contract validity.
Accordingly, the district court’s declining to exercise
supplemental jurisdiction served economy, convenience,
and fairness. Further, as argued by the State of California in
its amicus brief, Sycuan did not give the State notice before
filing the counterclaim, as required by the gaming compact,
and the State was not a party to this suit seeking to invalidate
the compact.

    Addressing contract formation, the panel held that Unite
Here and Sycuan formed an agreement to arbitrate because,
in the TLRA, Sycuan promised California that if any union
made certain promises to the tribe, Sycuan would
automatically enter into a bilateral contract with that union
adopting the TLRO’s terms. The panel concluded that Unite
Here made such promises, and a contract was formed,
because the TLRO was essentially an open-ended offer to
any union to enter into a bilateral contract.

   With respect to the validity of the contract between
United Here and Sycuan, the panel declined to address
4        UNITE HERE LOCAL 30 V. SYCUAN BAND

Sycuan’s argument that there was no enforceable promise to
arbitrate because the National Labor Relations Act
preempted the TLRO. The panel held that the preemption
argument challenged the contract as a whole and therefore
was a question for the arbitrator to decide. Rejecting
Sycuan’s argument that arbitrating NLRA preemption
would infringe on its tribal sovereign immunity, the panel
concluded that in the TLRO there was an express waiver of
sovereign immunity from suit for the purpose of compelling
arbitration.


                       COUNSEL

Steven G. Biddle (argued), Van Allyn Goodwin, and
Warsame Y. Hassan, Littler Mendelson P.C., San Diego,
California, for Defendant-Appellant.

Kristin L. Martin (argued), McCracken Stemerman &
Holsberry LLP, San Francisco, California, for Plaintiff-
Appellee.

Rob Bonta, Attorney General; Sara J. Drake, Senior
Assistant Attorney General; William P. Torngren,
Supervising Deputy Attorney General; Paras Hrishikesh
Midha, Deputy Attorney General; Office of the Attorney
General, Sacramento, California; for Amicus Curiae State of
California.
          UNITE HERE LOCAL 30 V. SYCUAN BAND                  5

                          OPINION

M. SMITH, Circuit Judge:

    Appellant the Sycuan Band of the Kumeyaay Nation
(Sycuan or Tribe), a federally recognized Indian tribe, seeks
the reversal of the district court’s order granting labor union,
Unite Here Local 30’s (Unite Here), motion for judgment on
the pleadings with respect to its own complaint and motion
to dismiss Sycuan’s counterclaim for declaratory relief.
Unite Here alleges that Sycuan violated the labor provisions
of a contract between the two parties respecting the
operation of a casino. The union brought suit to compel
arbitration of that dispute pursuant to an arbitration clause
contained in the contract. Sycuan opposes arbitration
principally because the Tribe believes that federal labor law
preempts its contract with the State of California that had
required Sycuan to enter into the contract with Unite Here.
In a counterclaim, Sycuan seeks a declaratory judgment that
federal law preempts the labor organizing provisions of the
agreement with California. We affirm the district court.

                      BACKGROUND

    The Sycuan Casino Resort is located on the Tribe’s
reservation, and revenue from the operation of the casino
provides funding for tribal governmental services and
programs for the benefit of the Tribe. Under the rules of the
federal Indian Gaming Regulatory Act (IGRA), tribes can
only operate high-stakes casino games (known as Class III
games) if they sign a gaming compact with the surrounding
state, and that compact is approved by the Secretary of the
Interior. 25 U.S.C. § 2710(d)(1), (3)(B). Tribal-state
compacts may address “subjects that are directly related to
the operation of gaming activities,” 25 U.S.C.
§ 2710(d)(3)(C)(vii), including labor relations. Coyote
6         UNITE HERE LOCAL 30 V. SYCUAN BAND

Valley Band of Pomo Indians v. California (In re Indian
Gaming Related Cases), 331 F.3d 1094, 1115–16 (9th Cir.
2003).

    The State of California and Sycuan entered into a
compact in 2015 (Compact). Part of the Compact specified
that Sycuan must adopt and maintain a Tribal Labor
Relations Ordinance (TLRO), which was included in an
appendix as a material part of the Compact. The TLRO sets
forth the parties’ agreement about specific labor rights for
casino employees and allows labor unions to organize those
employees. The TLRO also established procedures for
organizing employees into unions. Section 13 of the TLRO
provides for arbitration as the dispute resolution procedure
for all issues arising under the TLRO. In Section 13(e),
Sycuan waived its sovereign immunity against suits brought
in state or federal court seeking to compel arbitration.

    Section 7 of the TLRO is at issue in this appeal. In that
section, Sycuan agreed “that if a union first offers in writing
that it and its local affiliates will comply with [certain
provisions of the TLRO] the Tribe shall comply with [other
provisions].” Included in those provisions is a promise to
“resolve all issues, including collective bargaining impasses,
through the binding dispute resolution mechanisms set forth
in Section 13.” The TLRO further provides that a union
making these promises “shall be deemed an offer to accept
the entirety of this Ordinance as a bilateral contract between
the Tribe and the union, and the Tribe agrees to accept such
offer.”

    In November 2019, Unite Here made such an offer in a
letter to Sycuan’s top elected officer indicating the union’s
intention to organize Sycuan’s casino employees. Unite
Here then made demands of Sycuan in keeping with the
terms of the TLRO, but arguably in excess of the rights and
          UNITE HERE LOCAL 30 V. SYCUAN BAND                  7

obligations provided for in the National Labor Relations Act
(NLRA). Sycuan refused Unite Here’s demands. Unite
Here sought to begin arbitration proceedings against Sycuan
regarding these alleged TLRO violations, but Sycuan
informed the American Arbitration Association that it would
not participate in the arbitration. Sycuan stated that it
believed that portions of the TLRO, including the arbitration
provision and delegation clause, were not valid because the
agreement is preempted by the NLRA.

    Unite Here filed a complaint in the United States District
Court for the Southern District of California alleging that
Sycuan violated the Compact’s TLRO and asking the court
to compel arbitration in accordance with the TLRO’s dispute
resolution provisions. Unite Here first contended that
pursuant to TLRO Section 7, Sycuan entered into a contract
with them when Sycuan received Unite Here’s offer letter.
Unite Here alleged that Sycuan breached their contract by:
(1) not giving Unite Here a list of employees’ names and
contact information, (2) telling employees that it opposes
their unionizing, (3) not allowing Unite Here’s
representative to enter the casino, and (4) not facilitating the
dissemination of information from Unite Here to employees.
Sycuan filed an answer asserting: (a) the NLRA preempts
the TLRO, (b) there is no binding bilateral agreement
between Unite Here and Sycuan, (c) parts of the TLRO are
unenforceable because the terms are not sufficiently definite,
and (d) Sycuan did not waive its sovereign immunity with
respect to Unite Here or NLRA preemption. Sycuan also
filed a counterclaim for declaratory relief claiming that:
(1) the NLRA preempts portions of the TLRO, so the dispute
between Sycuan and Unite Here is not arbitrable; and
(2) Sycuan may still assert its sovereign immunity.
8        UNITE HERE LOCAL 30 V. SYCUAN BAND

    Unite Here filed a motion to dismiss the counterclaim
asking the court to decline supplemental jurisdiction over the
counterclaim for prudential reasons and a motion for
judgment on the pleadings to compel Sycuan to participate
in arbitration. Sycuan opposed both motions arguing, among
other things, that: (1) Sycuan and Unite Here did not
mutually and voluntarily enter into an agreement to arbitrate
the dispute at issue; (2) the contract between Sycuan and
Unite Here is unenforceable because it lacks sufficiently
definite terms and constitutes an “agreement to agree;” and
(3) Sycuan did not waive its sovereign immunity to suit with
respect to Unite Here or the claims alleged.

    The district court granted Unite Here’s motion for
judgment on the pleadings and dismissed Sycuan’s
counterclaim. The district court also concluded that there is
a bilateral contract between Sycuan and Unite Here in which
both agreed to comply with the arbitration provision of the
TLRO, and that the remaining disputes must be decided by
the arbitrator.

                        ANALYSIS

I. Standard of Review

    A district court must grant a motion for judgment on the
pleadings when there is no issue of material fact, and the
moving party is entitled to judgment as a matter of law.
Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009). “All
allegations of fact by the party opposing the motion are
accepted as true, and are construed in the light most
favorable to that party.” Gen. Conf. Corp. of Seventh-Day
Adventists v. Seventh-Day Adventist Congregational
Church, 887 F.2d 228, 230 (9th Cir. 1989). We review the
granting of such a motion de novo. Lyon v. Chase Bank
USA, N.A., 656 F.3d 877, 883 (9th Cir. 2011). We also
          UNITE HERE LOCAL 30 V. SYCUAN BAND                 9

review an order compelling arbitration de novo. SEIU Loc.
121RN v. Los Robles Reg’l Med. Ctr., 976 F.3d 849, 852 (9th
Cir. 2020). Disputes about contract formation are a question
of law, unless the parties contest material facts. United
States v. Mujahid, 799 F.3d 1228, 1237–38 (9th Cir. 2015).
We review for abuse of discretion a district court’s decision
to exercise or not exercise supplemental jurisdiction.
Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639
(2009).

II. Jurisdiction

    We have appellate jurisdiction pursuant to 28 U.S.C.
§ 1291. The district court had original jurisdiction over
Unite Here’s claims pursuant to 28 U.S.C. § 1331 and
29 U.S.C. § 185.

    The district court correctly concluded that it had
supplemental, but not original, jurisdiction over Sycuan’s
counterclaim, and did not abuse its discretion in declining to
exercise that jurisdiction. District courts have supplemental
jurisdiction over “claims that are so related to claims in the
action within such original jurisdiction that they form part of
the same case or controversy.” 28 U.S.C. § 1367(a). In its
counterclaim, Sycuan seeks a declaratory judgment that the
NLRA preempts inconsistent portions of the TLRO. The
legal and factual issues in Unite Here’s claims and Sycuan’s
counterclaim are sufficiently similar that the district court
did have supplemental jurisdiction because they form a part
of the same case or controversy concerning the meaning and
effect of the TLRO.

    Sycuan argues, however, that the district court abused its
discretion in declining to exercise supplemental jurisdiction
over Sycuan’s counterclaim. Courts can decline to exercise
supplemental jurisdiction for compelling reasons, 28 U.S.C.
10       UNITE HERE LOCAL 30 V. SYCUAN BAND

§ 1367(c)(4), in line with the principles of economy,
convenience, fairness, and comity. See Arroyo v. Rosas,
19 F.4th 1202, 1205 (9th Cir. 2021). The district court in
this case declined supplemental jurisdiction here because
adjudicating the counterclaim in federal court “would
interfere with the arbitrator’s authority.” Citing Buckeye
Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 446 (2006),
the district court concluded that the primary issue in the
counterclaim was the contract’s validity, which should be
considered by the arbitrator, not the court. Because the
district court was correct that the arbitrator should decide
issues of contract validity, as discussed below, and the
counterclaim rests on an issue of contract validity, the
district court’s declining to exercise supplemental
jurisdiction served economy, convenience, and fairness. The
district court did not abuse its discretion in declining to
exercise supplemental jurisdiction.

    The State of California (State), in its amicus brief, also
agrees that the district court appropriately declined to
exercise supplemental jurisdiction because Sycuan failed to
follow the Compact’s dispute resolution process. The State
says that, according to the terms of the Compact, Sycuan was
required to give California notice and then attempt to resolve
the issue through the Compact’s dispute resolution process
before filing the counterclaim, which it did not. The State
also takes issue with Sycuan’s litigating Compact
interpretation in a case where the State is not a party and
argues that it must be a party to a suit seeking to invalidate
any material term to the Compact. We agree with the State
and conclude that its arguments were also compelling
reasons for the district court not to exercise supplemental
jurisdiction.
         UNITE HERE LOCAL 30 V. SYCUAN BAND                11

    In the alternative, Sycuan argues that the district court
had original, federal question jurisdiction over its
counterclaim. Federal question jurisdiction covers cases
“arising under the Constitution, laws, or treaties of the
United States.” 28 U.S.C. § 1331. “A case ‘arises under’
federal law either where federal law creates the cause of
action or ‘where the vindication of a right under state law
necessarily turn[s] on some construction of federal law.’”
Republican Party of Guam v. Gutierrez, 277 F.3d 1086,
1088–89 (9th Cir. 2002) (alteration in original) (citing
Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Tr.
for S. Cal., 463 U.S. 1, 8–9 (1983)). Sycuan argues its
counterclaim arises under federal law because its declaratory
judgment claim concerns the preemptive effect of a federal
statute, the NLRA.

     Sycuan is incorrect; the district court did not have
original jurisdiction over the counterclaim. The Declaratory
Judgment Act is a procedural device only and requires a
separate independent basis for jurisdiction. 28 U.S.C.
§ 2201(a); Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S.
667, 671 (1950). Sycuan contends there is an independent
basis for jurisdiction because the claim for a declaratory
judgment arises out of a controversy about the application of
the NLRA. However, under the well-pleaded complaint rule
the federal question must be present on the face of a properly
pleaded complaint and a “defense is not part of a [claimant]’s
properly pleaded statement of his or her claim.” Rivet v.
Regions Bank of La., 522 U.S. 470, 475 (1998). For
declaratory judgments, “courts apply the well-pleaded
complaint rule to the impending or threatened action, rather
than the complaint seeking declaratory relief.”
Stillaguamish Tribe of Indians v. Washington, 913 F.3d
1116, 1118 (9th Cir. 2019); see also Alton Box Bd. Co. v.
Esprit de Corp., 682 F.2d 1267, 1274 (9th Cir. 1982). Here,
12       UNITE HERE LOCAL 30 V. SYCUAN BAND

that impending or threatened action is Unite Here’s claim for
an order compelling arbitration. Although styled as a
counterclaim for declaratory relief, Sycuan raises
preemption as a defense to Unite Here’s claim. Under these
circumstances, federal question jurisdiction cannot arise
from such a defense.

    Further, the subject matter jurisdiction for Unite Here’s
claim to compel arbitration rests on Section 301(a) of the
Labor Management Relations Act, which gives subject
matter jurisdiction to federal courts “for violation[s] of
contracts between an employer and a labor organization.”
29 U.S.C. § 185(a). There is jurisdiction over the claim for
an order compelling arbitration because Unite Here alleges
that Sycuan (the employer) violated a contract with Unite
Here (a labor organization). But Section 301 cannot give
original jurisdiction over the counterclaim challenging the
TLRO’s validity because the challenge is to the agreement
between Sycuan and the State of California, not a contract
between an employer and a labor organization. There is no
federal question jurisdiction for the declaratory relief
counterclaim.

III.   Formation of the Contract between Unite Here
       and Sycuan

    Sycuan contends that the district court cannot compel
arbitration because there was no agreement between the
parties to arbitrate. This is a question of contract formation
and courts generally decide whether the parties formed a
contract before compelling arbitration. See Granite Rock
Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 296 (2010).

   The parties do not dispute the material facts about the
formation of the contract. As part of the Compact with
California, Sycuan agreed to adopt and maintain the TLRO.
         UNITE HERE LOCAL 30 V. SYCUAN BAND                13

In the TLRO, Sycuan promised California that if any union
made certain promises contained in Section 7(b) of the
TLRO to the Tribe, Sycuan would automatically enter into a
bilateral contract with that union adopting the TLRO’s
terms. Unite Here sent Sycuan a letter in November 2019,
notifying the Tribe of its intent to organize and promising to
comply with Section 7(b) of the TLRO. According to the
promises Sycuan made to California, upon the receipt of this
letter, a contract was immediately formed between Unite
Here and Sycuan.

    Normally, “an ordinance . . . does not amount to an offer
since it merely evidences the municipal corporation’s intent
to do something in the future, but does not thereby make a
promise that it shall be done.” 1 Williston on Contracts § 4:9
(4th ed.). But if the ordinance is thereby communicated to
another, “in such a way as to lead that other to believe that
no further assent by the communicator is necessary, it may
become an offer.” Id. Here, when Sycuan promised
California that it would adopt and maintain the TLRO,
Sycuan communicated to the union that no further assent
was necessary. The TLRO is essentially an open-ended offer
to any union to enter into a bilateral contract. When Unite
Here sent the November 2019 letter and made promises to
Sycuan, Unite Here accepted Sycuan’s offer.                As
consideration for the contract, Unite Here made the promises
contained in Section 7(b)—i.e., promises not to disparage
the Tribe, attempt to influence the outcome of tribal
elections, engage in economic disruption at the casino or
strike-related picketing on tribal lands. When Sycuan
received the November 2019 letter, an enforceable contract
was formed.

   Sycuan claims that it never formed a contract with Unite
Here because the TLRO is an unenforceable agreement to
14        UNITE HERE LOCAL 30 V. SYCUAN BAND

agree because the TLRO’s terms are not sufficiently definite.
However, the terms of the contract were definitively
established in the TLRO without any further negotiation
between the union and the Tribe. Section 7(d) leaves little
ambiguity. By its terms, any union’s Section 7(b) promises
constitute an offer to accept all of the TLRO’s terms as a
bilateral contract and Sycuan was bound to accept this offer.
The terms were definite, there was nothing left to negotiate,
and a contract was formed.

IV.    Validity of the Contract between Unite Here and
       Sycuan

    Sycuan argues that the district court erred because its
answer and counterclaim raise a valid affirmative defense of
preemption. Sycuan contends that if the NLRA preempts the
TLRO, there is no enforceable promise to arbitrate. Sycuan
is mistaken.

    A defense that a law invalidates a contract with an
arbitration provision is an issue for the arbitrator to decide.
Buckeye Check Cashing, Inc., 546 U.S. at 444–46; Prima
Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 397,
402–04 (1967). In Buckeye Check Cashing, the Supreme
Court distinguished between a “challenge[] specifically [to]
the validity of the agreement to arbitrate” and a “challenge[]
[to] the contract as a whole, either on a ground that directly
affects the entire agreement (e.g., the agreement was
fraudulently induced), or on the ground that the illegality of
one of the contract’s provisions renders the whole contract
invalid.” Id. at 444. A court should decide only challenges
to “the arbitration clause itself.” Id. at 445–46. Challenges
to “the contract’s validity [are] considered by the arbitrator
in the first instance.” Id. Rent-A-Ctr., W., Inc. v. Jackson,
561 U.S. 63 (2010) reaffirmed this rule.
          UNITE HERE LOCAL 30 V. SYCUAN BAND                 15

    Sycuan’s preemption argument is a challenge to the
contract as a whole, not the arbitration clause. Sycuan says,
“the Complaint is barred because the purported Tribal Labor
Relations Ordinance, including any arbitration provisions
contained therein, are preempted by the National Labor
Relations Act, 29 U.S.C. § 151, et seq., and, therefore, is
unenforceable where such provisions conflict with the
NLRA.” Sycuan does not argue that the arbitration clause
itself is invalid. Rather, Sycuan challenges the contract as a
whole and so the preemption argument is for the arbitrator
to decide. See Buckeye Check Cashing, 546 U.S. at 445–46.

     Sycuan also argues that, if a contact does exist, the issue
of NLRA preemption is outside the scope of the arbitration
provisions of the TLRO. We can decide this issue because
generally “courts will decide which issues are arbitrable.”
Oracle Am., Inc. v. Myriad Grp. A.G., 724 F.3d 1069, 1072
(9th Cir. 2013). The TLRO states that “[a]ll issues shall be
resolved exclusively through the binding dispute resolution
mechanisms herein.” Sycuan argues that “all issues” means
all issues arising under the TLRO, and the TLRO does not
mention the NLRA, preemption, or conflicts of law.
Preemption is not excluded from the arbitration agreement.
The arbitration agreement does not, and need not, cover only
specifically identified disputes, Buckeye Check Cashing,
Inc., 546 U.S. at 443–44, and federal courts apply a
presumption in favor of arbitrability, United Steelworkers of
Am. v. Warrior & Gulf Nav. Co., 363 U.S. 574, 582–83
(1960). The arbitration clause here is broad and covers “[a]ll
issues” under the contract. Preemption as a defense to an
alleged breach is an issue covered by the contract.

    Sycuan also argues that arbitrating NLRA preemption
infringes on its sovereign immunity, which it claims it has
not waived. “[A] waiver of [tribal] sovereign immunity
16       UNITE HERE LOCAL 30 V. SYCUAN BAND

‘cannot be implied but must be unequivocally expressed.’”
Santa Clara Pueblo v. Martinez, 436 U.S. 49, 58 (1978)
(quoting United States v. Testan, 424 U.S. 392, 399 (1976)).
Sycuan admits that it waived immunity for disputes “arising
under” the TLRO. Sycuan denies, however, waiving
sovereign immunity “with respect to the issue of NLRA
preemption” because such a waiver was not clear and
unequivocal. Sycuan also contends that NLRA preemption
is a threshold issue that the district court should consider
before sending the underlying claims to arbitration because
if the NLRA preempts the TLRO then the waiver of
sovereign immunity may also be preempted and arbitrating
sovereign immunity is contrary to the principles of sovereign
immunity.

   Here, there was an express waiver of tribal sovereign
immunity as Sycuan agreed in Section 13(e) of the
Compact’s TLRO to waive its immunity from suit for the
purpose of compelling arbitration. Further, when a tribe
agrees to judicial enforcement of an arbitration agreement it
waives its immunity concerning that agreement. See C & L
Enters. v. Citizen Band Potawatomi Indian Tribe of Okla.,
532 U.S. 411, 418–20 (2001). Sycuan cites no law
supporting its argument that the arbitration agreement must
expressly list all issues to which the Tribe waives sovereign
immunity. There is no sovereign immunity to arbitration
because a party is only obligated to arbitrate when that party
agreed to arbitrate, as Sycuan did here.

   Because the validity of the contract and the issue of
preemption are for the arbitrator to decide, we do not
examine the arguments or express a view on them here.
         UNITE HERE LOCAL 30 V. SYCUAN BAND            17

                    CONCLUSION

   We affirm the district court’s granting of Unite Here’s
motion for judgment on the pleadings and motion to dismiss
Sycuan’s counterclaim.

   AFFIRMED.